Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 1 of 48 Page ID #1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KEITH SOBIESZCZYK,                        Case No.

              Plaintiff,                   JURY TRIAL DEMANDED

       vs.

 BOEHRINGER INGELHEIM
 PHARMACEUTICALS, INC.;

 SANOFI US SERVICES INC.;

 CHATTEM, INC.;

 PFIZER, INC.; and

 GLAXOSMITHKLINE, LLC,

              Defendants.




                                       1
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 2 of 48 Page ID #2



                                                    TABLE OF CONTENTS

                                                                                                                                           Page
TABLE OF CONTENTS................................................................................................................ 2
INTRODUCTION .......................................................................................................................... 3
PARTIES ........................................................................................................................................ 4
JURISDICTION AND VENUE ..................................................................................................... 5
FACTUAL ALLEGATIONS ......................................................................................................... 6
           I.         Brief History of Zantac and Ranitidine ................................................................... 6
           II.        Dangers of NDMA.................................................................................................. 8
           III.       How Ranitidine Transforms into NDMA Within the Body.................................. 13
                      Figure 1 –Ranitidine Structure & Formation of NDMA ...................................... 13
                      Table 1. Ranitidine Samples Tested by Valisure Laboratory Using GC/MS
                             Protocol ..................................................................................................... 17
                      Table 2. Valisure Biologically relevant tests for NDMA formation ................... 18
                      Figure 2 – Computational Modelling of Ranitidine Binding to DDAH-1 Enzyme
                             ................................................................................................................... 20
                      Figure 3 – Expression levels of DDAH-1 enzyme by Organ ............................... 21
           IV.        Defendants Knew of the NDMA Defect but Failed to Warn or Test ................... 23
           V.         Plaintiff-Specific Allegations................................................................................ 26
           VI.        Exemplary / Punitive Damages Allegations ......................................................... 26
CAUSES OF ACTION ................................................................................................................. 27
           COUNT I: STRICT LIABILITY – DESIGN DEFECT .................................................. 27
           COUNT II: STRICT LIABILITY – FAILURE TO WARN ........................................... 32
           COUNT III: NEGLIGENCE ........................................................................................... 36
           COUNT IV: BREACH OF EXPRESS WARRANTIES ................................................. 41
           COUNT V: BREACH OF IMPLIED WARRANTIES ................................................... 44
JURY TRIAL DEMAND ............................................................................................................. 47
PRAYER FOR RELIEF ............................................................................................................... 47




                                                                        2
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 3 of 48 Page ID #3



                                       INTRODUCTION

       1.      N-Nitrosodimethylamine (“NDMA”) is a potent carcinogen. It used to be a

chemical biproduct of making rocket fuel in the early 1900s but, today, its only use is to induce

tumors in animals as part of laboratory experiments. Its only function is to cause cancer. It has

no business being in a human body.

       2.      Zantac (chemically known as ranitidine), the popular antacid medication used by

millions of people every day, leads to the production of staggering amounts of NDMA when it is

digested by the human body. The U.S. Food and Drug Administration’s (“FDA”) allowable

daily limit of NDMA is 96 ng (nanograms) and yet, in a single dose of Zantac, researchers are

discovering over 3 million ng.

       3.      These recent revelations by independent researchers have caused widespread

recalls of Zantac both domestically and internationally, and the FDA is actively investigating the

issue, with is preliminary results showing “unacceptable” levels of NDMA. Indeed, the current

owner and controller of the Zantac new drug applications (“NDAs”) has recalled all Zantac in

the United States.

       4.      To be clear, this is not a contamination case—the levels of NDMA that

researchers are seeing in Zantac is not the product of some manufacturing error. The high levels

of NDMA observed in Zantac is a function of the ranitidine molecule and the way it breaks down

in the human digestive system.

       5.      Plaintiff Keith Sobieszczyk took Zantac for about 24 years and, as a result,

developed prostate cancer. His cancer was caused by NDMA exposure created by the ingestion

of Zantac. This lawsuit seeks damages against the Defendants for causing his cancer.




                                                3
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 4 of 48 Page ID #4



                                              PARTIES

        6.      Plaintiff Keith Sobieszczyk (hereinafter “Plaintiff”), is domiciled in McHenry

County, Illinois and is citizen of Illinois and not of any other state.

        7.      Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“BI”) is a Delaware

corporation with its principal place of business located at 900 Ridgebury Road, Ridgefield,

Connecticut 06877. BI is a citizen of Connecticut and Delaware, and not of any other state. BI

is a subsidiary of the German company Boehringer Ingelheim Corporation. BI owned and

controlled the NDA for over-the-counter (“OTC”) Zantac between December 2006 and January

2017, and manufactured and distributed the drug in the United States during that period.

        8.      Defendant Sanofi US Services Inc., (“Sanofi”) is a Delaware corporation with its

principal place of business located at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is

a wholly owned subsidiary of Sanofi S.A. Sanofi is a citizen of Delaware and New Jersey and is

not a citizen of any other state. Sanofi controlled the NDA for OTC Zantac starting in January

2017 through the present and manufactured and distributed the drug in the United States during

that period. Sanofi voluntarily recalled all brand name OTC Zantac on October 18, 2019.

        9.      Defendant Chattem, Inc. (“Chattem”) is a Tennessee corporation with its principal

place of business located at 1715 West 38th Street Chattanooga, Tennessee 37409. Chattem is a

citizen of Tennessee and not a citizen of any other state. Chattem is a wholly owned subsidiary

of Sanofi S.A., a French multinational corporation. Chattem distributed OTC Zantac for Sanofi

throughout the United States until Sanofi’s recent voluntary recall.

        10.     Defendant Pfizer, Inc. (“Pfizer”) is a Delaware corporation with its principal place

of business located at 235 East 42nd Street, New York, New York 10017. Pfizer is a citizen of

Delaware and New York and is not a citizen of any other state. In 1993, Glaxo Wellcome, plc




                                                   4
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 5 of 48 Page ID #5



formed a joint venture with Warner-Lambert, Inc. to develop and obtain OTC approval for

Zantac. That OTC approval was obtained in 1995. In 1997, Warner-Lambert and Glaxo

Wellcome ended their joint venture, with Warner-Lambert retaining control over the OTC NDA

for Zantac and the Zantac trademark in the U.S. and Glaxo Welcome retaining control over the

Zantac trademark internationally. In 2000, Warner-Lambert was acquired by Pfizer, who

maintained control over the Zantac OTC NDA until December 2006.

       11.     Defendant GlaxoSmithKline, LLC (“GSK”) is a Delaware company with its

principal place of business located at 5 Crescent Drive, Philadelphia, Pennsylvania, 19112 and

Five Moore Drive, Research Triangle, North Carolina, 27709. GSK is a wholly owned

subsidiary of GlaxoSmithKline, plc, which is its sole member. GlaxoSmithKline, plc is a citizen

of the United Kingdom, and is not a citizen of any state in the United States. GlaxoSmithKline

plc is the successor-in-interest to the companies that initially developed, patented, and

commercialized the molecule known as ranitidine. Ranitidine was initially developed by Allen &

Hanburys Ltd., which was a subsidiary of Glaxo Labs Ltd. Allen & Hanburys Ltd. was awarded

Patent No. 4,128,658 by the U.S. Patent and Trademark Office in December 1978, which

covered the ranitidine molecule. In 1983, Glaxo Holdings, Ltd. was awarded approval by the

U.S.FDA to sell Zantac in the United States. Glaxo Holdings, Ltd. was later absorbed into Glaxo

Wellcome, plc. And then, in 2000, GlaxoSmithKline, plc and GSK were created by the merger

of Glaxo Wellcome and SmithKline Beecham. GSK, and its predecessors, controlled the

prescription Zantac NDA between 1983 and 2009.

                                 JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. There is

complete diversity of citizenship between the parties. In addition, Plaintiff seeks damages in




                                                 5
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 6 of 48 Page ID #6



excess of $75,000, exclusive of interest and costs.

        13.     This Court has personal jurisdiction over each Defendant insofar as each

Defendant is authorized and licensed to conduct business in the State of Illinois, maintains and

carries on systematic and continuous contacts in this judicial district, regularly transacts business

within this judicial district, and regularly avails itself of the benefits of this judicial district.

        14.     Additionally, the Defendants caused tortious injury by acts and omissions in this

judicial district and caused tortious injury in this district by acts and omissions outside this

district while regularly doing and soliciting business, engaging in a persistent course of conduct,

and deriving substantial revenue from goods used or consumed and services rendered in this

judicial district. The Plaintiff was, indeed, exposed to Zantac in this judicial district.

        15.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to this claim occurred within this judicial

district.

                                    FACTUAL ALLEGATIONS

I.      Brief History of Zantac and Ranitidine

        16.     Zantac was developed by the John Bradshaw in 1976 and approved for

prescription use by the FDA in 1983. Glaxo Holdings, Ltd. was awarded approval by the U The

drug belongs to a class of medications called histamine H2-receptor antagonists (or H2 blockers),

which decrease the amount of acid produced by the stomach and are used to treat gastric ulcers,

heartburn, acid indigestion, sour stomach, and other gastrointestinal conditions. Ranitidine was

specifically developed by Glaxo in response to the then leading H2 blocker, cimetidine

(Tagamet).

        17.     At the time that ranitidine was developed, there was scientific literature




                                                     6
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 7 of 48 Page ID #7



suggesting that drugs like ranitidine, which contain a dimethylamine (“DMA”) group within the

molecule, are highly likely to form NDMA, when combined with other substances, i.e., nitrite,

already found in the body. Indeed, nitrite is not only naturally found in the body, but bacteria

and enzymes in the body, reduce the nitrates (NO3) found in food into nitrites (NO2-) and many

foods and preservatives contain nitrates. Glaxo scientists should have known that human

physiology and diet would lead to the development of NDMA in the human body after ingestion

of ranitidine.

        18.      Due in large part to GSK’s marketing strategy, Zantac was a wildly successful

drug, reaching $1 billion in total sales in December 1986. As one 1996 article put it, Zantac

became “the best-selling drug in history as a result of a shrewd, multifaceted marketing strategy

that . . .enabled the product to dominate the acid/peptic marketplace.”1 Significantly, the

marketing strategy that led to Zantac’s success emphasized the purported safety of the drug.

        19.      Zantac became available without a prescription in 1996, and generic versions of

the drug (ranitidine) became available the following year. Although sales of brand-name Zantac

declined as a result of generic and alternative products, Zantac sales have remained strong over

time. As recently as 2018, Zantac was one of the top 10 antacid tablet brands in the United

States, with sales of Zantac 150 totaling $128.9 million—a 3.1% increase from the previous year.

        20.      On September 13, 2019, in response to a citizen’s petition filed by Valisure, Inc.

(discussed in detail below), U.S. and European regulators stated that they are reviewing the

safety of ranitidine.

        21.      On September 18, 2019, Novartis AG’s Sandoz Unit, which makes generic drugs,




1
 Wright, R., How Zantac Became the Best-Selling Drug in History, 1 J. HEALTHCARE
MARKETING 4, 24 (Winter 1996).


                                                  7
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 8 of 48 Page ID #8



stated that it was halting the distribution of its versions of Zantac in all markets, while Canada

requested drug makers selling ranitidine to stop distribution.

       22.     On September 28, 2019, CVS Health Corp. stated that it would stop selling

Zantac and its own generic ranitidine products out of concern that it might contain a carcinogen.

CVS has been followed by Walmart, Inc., Walgreens Boot Alliance, and Rite Aid Corp. to also

remove Zantac and ranitidine products.

       23.     On October 2, 2019, the FDA stated that it was ordering all manufacturers of

Zantac and ranitidine products to conduct testing for NDMA and that preliminary results

indicated unacceptable levels of NDMA so far.

       24.     At no time did any Defendant attempt to include a warning about NDMA or any

cancer, nor did the FDA ever reject such a warning. Defendants had the ability to unilaterally

add an NDMA and/or cancer warning to the Zantac label (for both prescription and OTC)

without prior FDA approval pursuant to the Changes Being Effected regulation. Had any

Defendant attempted to add an NDMA warning to the Zantac label (either for prescription or

OTC), the FDA would not have rejected it.

II.    Dangers of NDMA

       25.     NDMA is a semi-volatile organic chemical that forms in both industrial and

natural processes. It is a member of N-nitrosamines, a family of potent carcinogens. The

dangers that NDMA poses to human health have long been recognized. A news article published

in 1979 noted that “NDMA has caused cancer in nearly every laboratory animal tested so far.”2



2
  Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL
(CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison in
reserve’s water, THE GLOBE AND MAIL CANADA) (Jan. 6, 1990) (reporting that residents of Six
Nations Indian Reserve “have been advised not to drink, cook or wash in the water because
testing has found high levels of N-nitrosodimethylamine (NDMA), an industrial byproduct

                                                  8
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 9 of 48 Page ID #9



NDMA is no longer produced or commercially used in the United States, except for research,

such as a tumor initiator in certain animal bioassays. In other words, it is only a poison.

       26.     Both the Environmental Protection Agency (“EPA”) and the International Agency

for Research on Cancer (“IARC”) have classified NDMA as a probable human carcinogen. And

the World Health Organization (“WHO”) has stated that scientific testing indicates that NDMA

consumption is positively associated with either gastric or colorectal cancer and suggests that

humans may be especially sensitive to the carcinogenicity of NDMA.

       27.     As early as 1980, consumer products containing unsafe levels of NDMA and

other nitrosamines have been recalled by manufacturers, either voluntarily or at the direction of

the FDA.

       28.     Most recently, beginning in the summer of 2018, there have been recalls of

several generic drugs used to treat high blood pressure and heart failure—valsartan, losartan, and

irbesartan—because the medications contained nitrosamine impurities that do not meet the

FDA’s safety standards. The FDA has established a permissible daily intake limit for the

probable human carcinogen, NDMA, of 96 ng (nanogram). However, the highest level of

NDMA detected by the FDA in any of the Valsartan tablets was 20.19 μg (or 20,190 ng) per

tablet. In the case of Valsartan, the NDMA was an impurity caused by a manufacturing defect,

and thus NDMA was present in only some products containing valsartan. Zantac poses a greater

safety risk than any of the recently recalled valsartan tablets. Not only is NDMA a byproduct of

the ranitidine molecule, itself, but the levels observed in recent testing show NDMA levels in




chemical that has been linked to cancer”); Kyrtopoulos et al, DNA adducts in humans after
exposure to methylating agents, 405 MUTAT. RESEAR. 135 (1998) (noting that “chronic exposure
of rats to very low doses of NDMA gives rise predominantly to liver tumours, including tumors
of the liver cells (hepatocellular carcinomas), bile ducts, blood vessels and Kupffer cells”).

                                                 9
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 10 of 48 Page ID #10



 excess of 3,000,000 ng.

        29.     Tobacco smoke also contains NDMA. One filtered cigarette contains between 5 –

 43 ng of NDMA.

        30.     In mouse studies examining the carcinogenicity of NDMA through oral

 administration, animals exposed to NDMA developed cancer in the kidney, bladder, liver, and

 lung. In comparable rat studies, similar cancers were observed in the liver, kidney, pancreas, and

 lung. In comparable hamster studies, similar cancers were observed in the liver, pancreas, and

 stomach. In comparable Guinea-pig studies, similar cancers were observed in the liver and lung.

 In comparable rabbit studies, similar cancers were observed in the liver and lung.

        31.     In other long-term animal studies in mice and rats utilizing different routes of

 exposures—inhalation, subcutaneous injection, and intraperitoneal (abdomen injection)—cancer

 was observed in the lung, liver, kidney, nasal cavity, and stomach.

        32.     Alarmingly, Zantac is in the FDA’s category B for birth defects, meaning it is

 considered safe to take during pregnancy. However, in animal experiments, for those animals

 exposed to NDMA during pregnancy, the offspring had elevated rates of cancer in the liver and

 kidneys.

        33.     In addition, NDMA breaks down into various derivative molecules that,

 themselves, are associated with causing cancer. In animal studies, derivatives of NDMA induced

 cancer in the stomach and intestine (including colon).

        34.     Research shows that lower levels of NDMA, i.e., 40 ng, are fully metabolized in

 the liver, but high does enter the body’s general circulation.

        35.     Numerous in vitro studies confirm that NDMA is a mutagen—causing mutations

 in human and animal cells.




                                                  10
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 11 of 48 Page ID #11



        36.     Overall the animal data demonstrates that NDMA is carcinogenic in all animal

 species tested: mice, rats, Syrian golden, Chinese and European hamsters, guinea-pigs, rabbits,

 ducks, mastomys, fish, newts, and frogs.

        37.     Pursuant to the EPA” cancer guidelines, “tumors observed in animals are

 generally assumed to indicate that an agent may produce tumors in humans.”

        38.     In addition to the overwhelming animal data linking NDMA to cancer, there are

 numerous human epidemiological studies exploring the effects of dietary exposure to various

 cancers. And, while these studies (several discussed below) consistently show increased risks of

 various cancers, the exposure levels considered in these studies are a very small fraction—as

 little as 1 millionth—the exposures noted in a single Zantac capsule, i.e., 0.191 ng/day (dietary)

 v. 304,500 ng/day (Zantac).

        39.     In a 1995 epidemiological case-control study looking at NDMA dietary exposure

 with 220 cases, researchers observed a statistically significant 700% increased risk of gastric

 cancer in persons exposed to more than 0.51 ng/day.3

        40.     In a 1995 epidemiological case-control study looking at NDMA dietary exposure

 with 746 cases, researchers observed statistically significant elevated rates of gastric cancer in

 persons exposed to more than 0.191 ng/day.4

        41.     In another 1995 epidemiological case-control study looking at, in part, the effects

 of dietary consumption on cancer, researchers observed a statistically significant elevated risk of




 3
   Pobel et al, Nitrosamine, nitrate and nitrite in relation to gastric cancer: a case-control study
 in Marseille, France, 11 EUROP. J. EPIDEMIOL. 67–73 (1995).
 4
   La Vecchia et al, Nitrosamine intake and gastric cancer risk, 4 EUROP. J. CANCER. PREV. 469–
 474 (1995).


                                                  11
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 12 of 48 Page ID #12



 developing aerodigestive cancer after being exposed to NDMA at .179 ng/day.5

        42.     In a 1999 epidemiological cohort study looking at NDMA dietary exposure with

 189 cases and a follow up of 24 years, researchers noted that “N-nitroso compounds are potent

 carcinogens” and that dietary exposure to NDMA more than doubled the risk of developing

 colorectal cancer.6

        43.     In a 2000 epidemiological cohort study looking at occupational exposure of

 workers in the rubber industry, researchers observed significant increased risks for NDMA

 exposure for esophagus, oral cavity, pharynx, prostate, and brain cancer.7

        44.     In a 2011 epidemiological cohort study looking at NDMA dietary exposure with

 3,268 cases and a follow up of 11.4 years, researchers concluded that “[d]ietary NDMA intake

 was significantly associated with increased cancer risk in men and women” for all cancers, and

 that “NDMA was associated with increased risk of gastrointestinal cancers” including rectal

 cancers.8

        45.     In a 2014 epidemiological case-control study looking at NDMA dietary exposure

 with 2,481 cases, researchers found a statistically significant elevated association between

 NDMA exposure and colorectal cancer.9




 5
   Rogers et al, Consumption of nitrate, nitrite, and nitrosodimethylamine and the risk of upper
 aerodigestive tract cancer, 5 CANCER EPIDEMIOL. BIOMARKERS PREV. 29–36 (1995).
 6
   Knekt et al, Risk of Colorectal and Other Gastro-Intestinal Cancers after Exposure to Nitrate,
 Nitrite and N-nitroso Compounds: A Follow-Up Study, 80 INT. J. CANCER 852–856 (1999)
 7
   Straif et al, Exposure to high concentrations of nitrosamines and cancer mortality among a
 cohort of rubber workers, 57 OCCUP ENVIRON MED 180–187 (2000).
 8
   Loh et al, N-nitroso compounds and cancer incidence: the European Prospective Investigation
 into Cancer and Nutrition (EPIC)–Norfolk Study, 93 AM J CLIN NUTR. 1053–61 (2011).
 9
   Zhu et al, Dietary N-nitroso compounds and risk of colorectal cancer: a case-control study in
 Newfoundland and Labrador and Ontario, Canada, 111 BR J NUTR. 6, 1109–1117 (2014).


                                                 12
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 13 of 48 Page ID #13



 III.   How Ranitidine Transforms into NDMA Within the Body

        46.     The high levels of NDMA produced by Zantac are not caused by a manufacturing

 defect but are inherent to the molecular structure of ranitidine, the active ingredient in Zantac.

 The ranitidine molecule contains both a nitrite and a dimethylamine (‘DMA’) group which are

 well known to combine to form NDMA. See Fig. 1. Thus, ranitidine produces NDMA by

 “react[ing] with itself”, which means that every dosage and form of ranitidine, including Zantac,

 exposes users to NDMA.

                         Figure 1 –Ranitidine Structure & Formation of NDMA




        47.     The formation of NDMA by the reaction of DMA and a nitroso source (such as a

 nitrite) is well characterized in the scientific literature and has been identified as a concern for

 contamination of the American water supply.10 Indeed, in 2003, alarming levels of NDMA in

 drinking water processed by wastewater treatment plants was specifically linked to the presence




 10
   Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimethylarginine
 dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).


                                                   13
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 14 of 48 Page ID #14



 of ranitidine.11

         48.        In 1981, the very year Zantac was launched commercially outside of the US, two

 exchanges in The Lancet—one of the most widely read and respected medical and scientific

 publications—discussed the potential toxicity of cimetidine and ranitidine. Cimetidine, also an

 H2 blocker, has a similar chemical structure to ranitidine.

         49.        Dr. Silvio de Flora, an Italian researcher from the University of Genoa, wrote

 about experiments he had conducted looking at cimetidine and ranitidine in human gastric fluid.

 When ranitidine was exposed to gastric fluid in combination of with nitrites, his experiment

 showed “toxic and mutagenic effects[.]”12 Dr. de Flora hypothesized that these effects could

 have been caused by the “formation of more than one nitroso derivative [which includes NDMA]

 under our experimental conditions.” Concerned with these results, Dr. de Flora cautioned that, in

 the context of rantidiine ingestion, “it would seem prudent to avoid nitrosation as far as possible

 by, for example, suggesting a diet low in nitrates and nitrites, by asking patients not to take these

 at times close to (or with) meals, or by giving inhibitors of nitrosation such as ascorbid acid.”

         50.        GSK responded to Dr. de Flora’s concern.13 A group of GSK researchers

 specifically noted they “were obviously concerned as to whether or not a mutagenic N-nitroso

 derivative of ranitidine could be formed in the stomach.” Apparently, GSK was fully aware of

 the potential NDMA issue. GSK acknowledged that ranitidine that in the presence of nitrites, a

 “N-nitroso nitrolic acid derivative was formed” that was “mutagenic[.]” GSK, however,

 dismissed this finding because the levels of nitrate used were much higher than what would be



 11
    Mitch et al, N-Nitrosodimethylamine (NDMA) as a Drinking Water Contaminant: A Review,
 20 ENV. ENG. SCI. 5, 389-404 (2003).
 12
    De Flora, Cimetidine, Ranitidine and Their Mutagenic Nitroso Derivatives, THE LANCET 993-994
 (Oct. 31, 1981).
 13
    Brittain et al, The Safety of Ranitidine, THE LANCET 1119 (Nov. 14, 1981).


                                                    14
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 15 of 48 Page ID #15



 expected to occur after a meal and, therefore, any N-Nitroso compound found would not likely

 occur in human in real world experiences. GSK asserted that “no mutagenic nitrosated product

 of ranitidine is likely to be formed in man under any conceivable physiological conditions[.]”

        51.     In 1983, the same year Zantac was approved in the U.S., seven researchers from

 the University of Genoa published a study discussing the nitrosation of ranitidine and its

 genotoxic effects (ability to harm DNA).14 The researchers concluded “it appears that reaction

 of ranitidine with excess sodium nitrite under acid conditions gives rise to a nitroso-derivative

 (or derivatives) [like NDMA] capable of inducing DNA damage in mammalian cells. … These

 findings are consistent with those of De Flora, who showed that preincubation of ranitidine with

 excess nitrite in human gastric juice resulted in mutagenic effects[.]”

        52.     Then, again in 1983, Dr. de Flora, along with four other researchers, published the

 complete findings.15 The results “confirm our preliminary findings on the formation of

 genotoxic derivatives from nitrite and ranitidine[.]” Id. Again, the authors noted that, “ the

 widespread clinical use [of ranitidine] and the possibility of a long-term maintenance therapy

 suggest the prudent adoption of some simple measures, such as a diet low in nitrates and nitrites

 or the prescription of these anti-ulcer drugs at a suitable interval from meals … Ascorbic acid has

 been proposed as an inhibitor of nitrosation combined with nitrosatable drugs and appears to

 block efficiently the formation of mutagenic derivatives from . . . ranitidine.” Id.

        53.     The high instability of the ranitidine molecule was elucidated in scientific studies

 investigating ranitidine as a source of NDMA in drinking water and specific mechanisms for the




 14
    Maura et al, DNA Damage Induced by Nitrosated Ranitidine in Cultured Mammalian Cells, 18
 TOX. LTTRS. 97-102 (1983).
 15
    De Flora et al, Genotoxicity of nitrosated ranitidine, 4 CARCINOGENESIS 3, 255-260 (1983).


                                                  15
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 16 of 48 Page ID #16



 breakdown of ranitidine were proposed, as shown in Figure 2 above.16 These studies underscore

 the instability of the NDMA group on the ranitidine molecule and its ability to form NDMA in

 the environment of water treatment plants which supply many American cities with water.

        54.     These studies did not appreciate the full extent of NDMA formation risk from

 ranitidine; specifically, the added danger of this drug having not only a labile DMA group but

 also a readily available nitroso source in its nitrite group on the opposite terminus of the

 molecule. Recent testing of NDMA levels in ranitidine batches are so high that the nitroso for

 NDMA likely comes from no other source than the ranitidine molecule itself.

        55.     Valisure, LLC is an online pharmacy that also runs an analytical laboratory that is

 ISO 17025 accredited by the International Organization for Standardization (“ISO”) – an

 accreditation recognizing the laboratories technical competence for regulatory. Valisure’s

 mission is to help ensure the safety, quality, and consistency of medications and supplements in

 the market. In response to rising concerns about counterfeit medications, generics, and overseas

 manufacturing, Valisure developed proprietary analytical technologies that it uses in addition to

 FDA standard assays to test every batch of every medication it dispenses.

        56.     As part of its testing of Zantac, and other ranitidine products, in every lot tested,

 Valisure discovered exceedingly high levels of NDMA. Valisure’s ISO 17025 accredited

 laboratory used FDA recommended GC/MS headspace analysis method FY19-005-DPA8 for the

 determination of NDMA levels. As per the FDA protocol, this method was validated to a lower

 limit of detection of 25 ng.17 The results of Valisure’s testing show levels of NDMA well above




 16
    Le Roux et al, NDMA Formation by Chloramination of Ranitidine: Kinetics and Mechanism,
 46 Environ. Sci. Technol. 20, 11095-11103 (2012).
 17
    US Food and Drug Administration. (updated 01/25/2019). Combined N-Nitrosodimethlyamine
 (NDMA) and N-Nitrosodiethylamine (NDEA) Impurity Assay, FY19-005-DPA-S.


                                                  16
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 17 of 48 Page ID #17



 2 million ng per 150 mg Zantac tablet, shown below in Table 1.

     Table 1. Ranitidine Samples Tested by Valisure Laboratory Using GC/MS Protocol

  150 mg Tablets or equivalent                 Lot #                 NDMA per tablet (ng)

  Reference Powder*                            125619                2,472,531
  Zantac, Brand OTC                            18M498M               2,511,469
  Zantac (mint), Brand OTC                     18H546                2,834,798
  Wal-Zan, Walgreens                           79L800819A            2,444,046
  Wal-Zan (mint), Walgreens                    8ME2640               2,635,006
  Ranitidine, CVS                              9BE2773               2,520,311
  Zantac (mint), CVS                           9AE2864               3,267,968
  Ranitidine, Equate                           9BE2772               2,479,872
  Ranitidine (mint), Equate                    8ME2642               2,805,259
  Ranitidine, Strides                          77024060A             2,951,649

        57.     Valisure’s testing shows, on average, 2,692,291 ng of NDMA in a 150 mg Zantac

 tablet. Considering the FDA’s permissible limit is 96 ng, this would put the level of NDMA at

 28,000 times the legal limit. In terms of smoking, a person would need to smoke at least 6,200

 cigarettes to achieve the same levels of NDMA found in one 150 mg dose of Zantac.

        58.     Valisure, however, was concerned that the extremely high levels of NDMA

 observed in its testing were a product of the modest oven heating parameter of 130 °C in the

 FDA recommended GC/MS protocol. So, Valisure developed a low temperature GC/MS method

 that could still detect NDMA but would only subject samples to 37 °C, the average temperature

 of the human body. This method was validated to a lower limit of detection of 100 ng.

        59.     Valisure tested ranitidine tablets by themselves and in conditions simulating the

 human stomach. Industry standard “Simulated Gastric Fluid” (“SGF” 50 mM potassium

 chloride, 85 mM hydrochloric acid adjusted to pH 1.2 with 1.25 g pepsin per liter) and


                                                17
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 18 of 48 Page ID #18



 “Simulated Intestinal Fluid” (“SIF” 50 mM potassium chloride, 50 mM potassium phosphate

 monobasic adjusted to pH 6.8 with hydrochloric acid and sodium hydroxide) were used alone

 and in combination with various concentrations of nitrite, which is commonly ingested in foods

 like processed meats and is elevated in the stomach by antacid drugs.

         60.     Indeed, Zantac was specifically advertised to be used when consuming foods

 containing high levels of nitrates, like tacos, pizza, etc.18

         61.     The results of Valisure’s tests on ranitidine tablets in biologically relevant

 conditions demonstrate significant NDMA formation under simulated gastric conditions with

 nitrite present (see Table 2).

               Table 2. Valisure Biologically relevant tests for NDMA formation

  Ranitidine Tablet Studies                       NDMA (ng/mL)              NDMA per tablet (ng)
  Tablet without Solvent                          Not Detected              Not Detected
  Tablet                                          Not Detected              Not Detected
  Simulated Gastric Fluid (“SGF”)                 Not Detected              Not Detected
  Simulated Intestinal Fluid                      Not Detected              Not Detected
  SGF with 10 mM Sodium Nitrite                   Not Detected              Not Detected
  SGF with 25 mM Sodium Nitrite                   236                       23,600
  SGF with 50 mM Sodium Nitrite                   3,045                     304,500

         62.     Under biologically relevant conditions, when nitrites are present, staggeringly

 high levels of NDMA are found in one dose of 150 mg Zantac, ranging between 245 and 3,100

 times above the FDA-allowable limit. In terms of smoking, one would need to smoke over 500

 cigarettes to achieve the same levels of NDMA found in one dose of 150 mg Zantac at the 25 ng

 level (over 7,000 for the 50 μg level).



 18
    See, e.g., https://www.ispot.tv/ad/dY7n/zantac-family-taco-night;
 https://youtu.be/jzS2kuB5_wg; https://youtu.be/Z3QMwkSUlEg;
 https://youtu.be/qvh9gyWqQns.


                                                    18
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 19 of 48 Page ID #19



        63.     Antacid drugs are known to increase stomach pH and thereby increase the growth

 of nitrite-reducing bacteria which further elevate levels of nitrite. This fact is well known and

 even present in the warning labels of antacids like Prevacid (lansoprazole) and was specifically

 studied with ranitidine in the original approval of the drug. Thus, higher levels of nitrites in

 patients regularly taking Zantac would be expected.

        64.     In fact, NDMA formation in the stomach has been a concern for many years and

 specifically ranitidine has been implicated as a cause of NDMA formation by multiple research

 groups, including those at Stanford University.

        65.     Existing research shows that ranitidine interacts with nitrites and acids in the

 chemical environment of the human stomach to form NDMA. In vitro tests demonstrate that

 when ranitidine undergoes “nitrosation” (the process of a compound being converted into nitroso

 derivatives) by interacting with gastric fluids in the human stomach, the by-product created is

 dimethylamine (“DMA”) – which is an amine present in ranitidine itself. When DMA is

 released, it can be nitrosated even further to form NDMA, a secondary N-nitrosamine.

        66.     Moreover, in addition to the gastric fluid mechanisms investigated in the scientific

 literature, Valisure identified a possible enzymatic mechanism for the liberation of ranitidine’s

 DMA group via the human enzyme dimethylarginine dimethylaminohydrolase (“DDAH”) which

 can occur in other tissues and organs separate from the stomach.

        67.     Liberated DMA can lead to the formation of NDMA when exposed to nitrite

 present on the ranitidine molecule, nitrite freely circulating in the body, or other potential

 pathways, particularly in weak acidic conditions such as that in the kidney or bladder. The

 original scientific paper detailing the discovery of the DDAH enzyme in 1989 specifically

 comments on the propensity of DMA to form NDMA: “This report also provides a useful




                                                   19
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 20 of 48 Page ID #20



 knowledge for an understanding of the endogenous source of dimethylamine as a precursor of a

 potent carcinogen, dimethylnitrosamine [NDMA].”19

        68.    In Figure 3, below, computational modelling demonstrates that ranitidine (shown

 in green) can readily bind to the DDAH-1 enzyme (shown as a cross-section in grey) in a manner

 similar to the natural substrate of DDAH-1 known as asymmetric dimethylarginine (“ADMA,”

 shown in blue).

       Figure 2 – Computational Modelling of Ranitidine Binding to DDAH-1 Enzyme




        69.    These results indicate that the enzyme DDAH-1 increases formation of NDMA in

 the human body when ranitidine is present; therefore, the expression of the DDAH-1 gene is



 19
   Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimethylarginine
 dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).


                                               20
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 21 of 48 Page ID #21



 useful for identifying organs most susceptible to this action.

        70.     Figure 4 below, derived from the National Center for Biotechnology Information,

 illustrates the expression of the DDAH-1 gene in various tissues in the human body.

                   Figure 3 – Expression levels of DDAH-1 enzyme by Organ




        71.     DDAH-1 is most strongly expressed in the kidneys but also broadly distributed

 throughout the body, such as in the liver, prostate, stomach, bladder, brain, colon, and prostate.

 This offers both a general mechanism for NDMA formation in the human body from ranitidine

 and specifically raises concern for the effects of NDMA on numerous organs, including the

 bladder.

        72.     In addition to the aforementioned in vitro studies that suggest a strong connection

 between ranitidine and NDMA formation, in vivo clinical studies in living animals add further

 weight to concern over this action and overall potential carcinogenicity. A study published in the

 journal Carcinogenesis in 1983 titled “Genotoxic effects in rodents given high oral doses of

 ranitidine and sodium nitrite” specifically suspected the carcinogenic nature of ranitidine in



                                                  21
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 22 of 48 Page ID #22



 combination with nitrite. The authors of this study concluded: “Our experimental findings have

 shown that simultaneous oral administration in rats of high doses of ranitidine and NaNO2

 [nitrite] can produce DNA fragmentation either in liver or in gastric mucosa.”20

        73.      The human data, although limited at this point, is even more concerning. A study

 completed and published in 2016 by Stanford University observed that healthy individuals, both

 male and female, who ingested Zantac 150 mg tablets produced roughly 400 times elevated

 amounts of NDMA in their urine (over 47,000 ng) in the proceeding 24 hours after ingestion.21

        74.      Likely due to the perceived high safety profile of ranitidine, very few

 epidemiological studies have been conducted on this drug.

        75.      A 2004 study published by the National Cancer Institute investigated 414 cases of

 peptic ulcer disease reported in 1986 and followed the individual cases for 14 years.22 One of the

 variables investigated by the authors was the patients’ consumption of a prescription antacid,

 either Tagamet (cimetidine) or Zantac (ranitidine). The authors concluded that “[r]ecent use of

 ulcer treatment medication (Tagamet and Zantac) was also related to the risk of bladder cancer,

 and this association was independent of the elevated risk observed with gastric ulcers.”

 Specifically, the authors note that “N-Nitrosamines are known carcinogens, and nitrate ingestion

 has been related to bladder cancer risk.” NDMA is among the most common of the N-

 Nitrosamines.

        76.      A 1982 clinical study in rats compared ranitidine and cimetidine exposure in




 20
    Brambilla et al., Genotoxic effects in rodents given high oral doses of ranitidine and sodium
 nitrite, 4 CARCINOGENESIS 10, 1281-1285 (1983).
 21
    Zeng et al, Oral intake of ranitidine increases urinary excretion of N-nitrosodimethylamine, 37
 CARCINOGENESIS 625-634 (2016).
 22
    Michaud et al, Peptic ulcer disease and the risk of bladder cancer in a prospective study of
 male health professionals, 13 CANCER EPIDEMIOL BIOMARKERS PREV. 2, 250-254 (2004).


                                                  22
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 23 of 48 Page ID #23



 combination with nitrite. When investigating DNA fragmentation in the rats’ livers, no effect

 was observed for cimetidine administered with nitrite, but ranitidine administered with nitrite

 resulted in a significant DNA fragmentation.23

        77.     Investigators at Memorial Sloan Kettering Cancer Center are actively studying

 ranitidine to evaluate the extent of the public health implications of these findings. Regarding

 ranitidine, one of the investigators commented: “A potential link between NDMA and ranitidine

 is concerning, particularly considering the widespread use of this medication. Given the known

 carcinogenic potential of NDMA, this finding may have significant public health implications[.]”

 IV.    Defendants Knew of the NDMA Defect but Failed to Warn or Test

        78.     During the time that Defendants manufactured and sold Zantac in the United

 States, the weight of scientific evidence showed that Zantac exposed users to unsafe levels of

 NDMA. Defendants failed to disclose this risk to consumers on the drug’s label—or through any

 other means—and Defendants failed to report these risks to the FDA.

        79.     Going back as far as 1981, two years before Zantac entered the market, research

 showed elevated rates of NDMA, when properly tested. This was known or should have been

 known by Defendants.

        80.     Defendants concealed the Zantac–NDMA link from consumers in part by not

 reporting it to the FDA, which relies on drug manufacturers (or others, such as those who submit

 citizen petitions) to bring new information about an approved drug like Zantac to the agency’s

 attention.

        81.     Manufacturers of an approved drug are required by regulation to submit an annual




 23
   Brambilla et al, Genotoxic Effects of Drugs: Experimental Findings Concerning Some
 Chemical Families of Therapeutic Relevance, 52 CHEMICAL CARCINOGENESIS (1982).


                                                  23
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 24 of 48 Page ID #24



 report to the FDA containing, among other things, new information regarding the drug’s safety

 pursuant to 21 C.F.R. § 314.81(b)(2):

                The report is required to contain . . . [a] brief summary of significant new
                information from the previous year that might affect the safety,
                effectiveness, or labeling of the drug product. The report is also required to
                contain a brief description of actions the applicant has taken or intends to
                take as a result of this new information, for example, submit a labeling
                supplement, add a warning to the labeling, or initiate a new study.

        82.     “The manufacturer’s annual report also must contain copies of unpublished

 reports and summaries of published reports of new toxicological findings in animal studies and

 in vitro studies (e.g., mutagenicity) conducted by, or otherwise obtained by, the [manufacturer]

 concerning the ingredients in the drug product.” 21 C.F.R. § 314.81(b)(2)(v).

        83.     Defendants ignored these regulations and, disregarding the scientific evidence

 available to them, did not report to the FDA significant new information affecting the safety or

 labeling of Zantac.

        84.     Defendants never provided the relevant studies to the FDA, nor did they present

 to the FDA with a proposed disclosure noting the link between ranitidine and NDMA.

        85.     In a 1981 study published by GSK, the originator of the ranitidine molecule, the

 metabolites of ranitidine in urine were studied using liquid chromatography.24 Many metabolites

 were listed, though there is no indication that NDMA was looked for. Plaintiffs believe this was

 intentional—a gambit by the manufacturer to avoid detecting a carcinogen in their product.

        86.     By 1987, after numerous studies raised concerns over ranitidine and cancerous

 nitroso compounds (discussed previously), GSK published a clinical study specifically




 24
   Carey et al, Determination of ranitidine and its metabolites in human urine by reversed-phase
 ion-pair high-performance liquid chromatography, 255 J. CHROMATOGRAPHY B: BIOMEDICAL
 SCI. & APPL. 1, 161-168 (1981).


                                                 24
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 25 of 48 Page ID #25



 investigating gastric contents in human patients and N-nitroso compounds.25 This study

 specifically indicated that there were no elevated levels of N-nitroso compounds (of which

 NDMA is one). However, the study was rigged to fail. It used an analytical system called a

 “nitrogen oxide assay” for the determination of N-nitrosamines, which was developed for

 analyzing food and is a detection method that indirectly and non-specifically measures N-

 nitrosamines. Furthermore, in addition to this approach being less accurate, GSK also removed

 all gastric samples that contained ranitidine out of concern that samples with ranitidine would

 contain “high concentrations of N-nitroso compounds being recorded.” So, without the chemical

 being present in any sample, any degradation into NDMA could not, by design, be observed.

 Again, this spurious test was intentional and designed to mask any potential cancer risk.

        87.     In fact, on information and belief, none of the Defendants never used a mass

 spectrometry assay to test for the presence of nitrosamines in any of the studies and trials they

 did in connection with its trials associated with the ranitidine NDA. That is because when using

 mass spectrometry, it requires heating of up to 130 degrees Celsius, which can result in excessive

 amounts of nitrosamines being formed. Had the Defendants used a mass spectrometry assay, it

 would have revealed in the finding of large amounts of NDMA, and the FDA would never have

 approved Zantac as being safe.

        88.     There are multiple alternatives to Zantac that do not pose the same risk, such as

 Cimetidine (Tagamet), Famotidine (Pepcid), Omeprazole (Prilosec), Esomeprazole (Nexium),

 and Lansoprazole (Prevacid).




 25
   Thomas et al, Effects of one year’s treatment with ranitidine and of truncal vagotomy on
 gastric contents, 6 GUT. Vol. 28, 726-738 (1987).


                                                  25
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 26 of 48 Page ID #26



 V.     Plaintiff-Specific Allegations

        89.     Plaintiff began using OTC Zantac in 1995. He took it about six times per week.

        90.     During the period he purchased OTC Zantac, he purchased a product owned,

 controlled, or distributed by each Defendant.

        91.     In 2019, Plaintiff was diagnosed with prostate cancer. His prostate had to be

 removed.

        92.     Based on prevailing scientific evidence, exposure to Zantac (and the attendant

 NDMA) can cause prostate cancer in humans.

        93.     Plaintiff’s prostate cancer was caused by ingestion of Zantac.

        94.     Had any Defendant warned Plaintiff that Zantac could lead to exposure to NDMA

 or, in turn, cancer, Plaintiff would not have taken Zantac.

        95.     Plaintiff did not learn of the link between his cancer and Zantac exposure until

 October 2019. Following his surgery, he attempted to purchase Zantac at his local pharmacy and

 learned it had been pulled from the shelves.

 VI.    Exemplary / Punitive Damages Allegations

        96.     Defendants’ conduct as alleged herein was done with reckless disregard for

 human life, oppression, and malice. Defendants were fully aware of the safety risks of Zantac,

 particularly the carcinogenic potential of Zantac as it transforms into NDMA within the chemical

 environment of the human body. Nonetheless, Defendants deliberately crafted their label,

 marketing, and promotion to mislead consumers.

        97.     This was not done by accident or through some justifiable negligence. Rather,

 Defendants knew that it could turn a profit by convincing consumers that Zantac was harmless to

 humans, and that full disclosure of the true risks of Zantac would limit the amount of money




                                                 26
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 27 of 48 Page ID #27



 Defendants would make selling Zantac. Defendants’ object was accomplished not only through

 its misleading label, but through a comprehensive scheme of selective misleading research and

 testing, false advertising, and deceptive omissions as more fully alleged throughout this pleading.

 Plaintiff was denied the right to make an informed decision about whether to purchase and use

 Zantac, knowing the full risks attendant to that use. Such conduct was done with conscious

 disregard of Plaintiff’s rights.

         98.     Accordingly, Plaintiff requests punitive damages against Defendants for the

 harms caused to Plaintiff.

                                         CAUSES OF ACTION

 COUNT I: STRICT LIABILITY – DESIGN DEFECT

         99.     Plaintiff incorporates by reference each allegation set forth in preceding

 paragraphs as if fully stated herein.

         100.    Plaintiff brings this strict liability claim against Defendants for defective design.

         101.    At all relevant times, Defendants engaged in the business of testing, developing,

 designing, manufacturing, marketing, selling, distributing, and promoting Zantac products,

 which are defective and unreasonably dangerous to consumers, including Plaintiff, thereby

 placing Zantac products into the stream of commerce. These actions were under the ultimate

 control and supervision of Defendants. At all relevant times, Defendants designed, researched,

 developed, manufactured, produced, tested, assembled, labeled, advertised, promoted, marketed,

 sold, and distributed the Zantac products used by Plaintiff, as described herein.

         102.    At all relevant times, Defendants’ Zantac products were manufactured, designed,

 and labeled in an unsafe, defective, and inherently dangerous manner that was dangerous for use

 by or exposure to the public, including Plaintiff.




                                                   27
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 28 of 48 Page ID #28



        103.    At all relevant times, Defendants’ Zantac products reached the intended

 consumers, handlers, and users or other persons coming into contact with these products within

 this judicial district and throughout the United States, including Plaintiff, without substantial

 change in their condition as designed, manufactured, sold, distributed, labeled, and marketed by

 Defendants. At all relevant times, Defendants registered, researched, manufactured, distributed,

 marketed and sold Zantac products within this judicial district and aimed at a consumer market

 within this judicial district. Defendants were at all relevant times involved in the retail and

 promotion of Zantac products marketed and sold in this judicial district.

        104.    Defendants’ Zantac products, as researched, tested, developed, designed, licensed,

 manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective

 in design and formulation in that, when they left the control of Defendants’ manufacturers and/or

 suppliers, they were unreasonably dangerous and dangerous to an extent beyond that which an

 ordinary consumer would contemplate.

        105.    Defendants’ Zantac products, as researched, tested, developed, designed, licensed,

 manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective

 in design and formulation in that, when they left the hands of Defendants’ manufacturers and/or

 suppliers, the foreseeable risks exceeded the alleged benefits associated with their design and

 formulation.

        106.    At all relevant times, Defendants knew or had reason to know that Zantac

 products were defective and were inherently dangerous and unsafe when used in the manner

 instructed and provided by Defendants.

        107.    Therefore, at all relevant times, Defendants’ Zantac products, as researched,

 tested, developed, designed, registered, licensed, manufactured, packaged, labeled, distributed,




                                                  28
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 29 of 48 Page ID #29



 sold and marketed by Defendants were defective in design and formulation, in one or more of the

 following ways:

           a. When placed in the stream of commerce, Defendants’ Zantac products were

               defective in design and formulation, and, consequently, dangerous to an extent

               beyond that which an ordinary consumer would contemplate;

           b. When placed in the stream of commerce, Defendants’ Zantac products were

               unreasonably dangerous in that they were hazardous and posed a grave risk of

               cancer and other serious illnesses when used in a reasonably anticipated manner;

           c. When placed in the stream of commerce, Defendants’ Zantac products contained

               unreasonably dangerous design defects and were not reasonably safe when used

               in a reasonably anticipated or intended manner;

           d. Defendants did not sufficiently test, investigate, or study its Zantac products and,

               specifically, the ability for Zantac to transform into the carcinogenic compound

               NDMA within the human body;

           e. Exposure to Zantac products presents a risk of harmful side effects that outweigh

               any potential utility stemming from the use of the drug;

           f. Defendants knew or should have known at the time of marketing Zantac products

               that exposure to Zantac could result in cancer and other severe illnesses and

               injuries;

           g. Defendants did not conduct adequate post-marketing surveillance of its Zantac

               products; and

           h. Defendants could have employed safer alternative designs and formulations.

        108.   Plaintiff used and was exposed to Defendants’ Zantac products without




                                                29
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 30 of 48 Page ID #30



 knowledge of Zantac’s dangerous characteristics.

        109.    At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

 of Defendants’ Zantac products in an intended or reasonably foreseeable manner without

 knowledge of Zantac’s dangerous characteristics.

        110.    Plaintiff could not reasonably have discovered the defects and risks associated

 with Zantac products before or at the time of exposure due to the Defendants’ suppression or

 obfuscation of scientific information linking Zantac to cancer.

        111.    The harm caused by Defendants’ Zantac products far outweighed their benefit,

 rendering Defendants’ product dangerous to an extent beyond that which an ordinary consumer

 would contemplate. Defendants’ Zantac products were and are more dangerous than alternative

 products, and Defendants could have designed Zantac products to make them less dangerous.

 Indeed, at the time Defendants designed Zantac products, the state of the industry’s scientific

 knowledge was such that a less risky design or formulation was attainable.

        112.    At the time Zantac products left Defendants’ control, there was a practical,

 technically feasible and safer alternative design that would have prevented the harm without

 substantially impairing the reasonably anticipated or intended function of Defendants’ Zantac

 products. For example, the Defendants could have added ascorbic acid (Vitamin C) to each dose

 of Zantac, which is known to scavenge nitrites and reduce the ability of the body to recombine

 ranitidine into NDMA.26

        113.    Defendants’ defective design of Zantac products was willful, wanton, malicious,



 26
    See, e.g., Vermeer, et al., Effect of ascorbic acid and green tea on endogenous formation of N
 nitrosodimethylamine and N-nitrosopiperidine in humans. 428 MUTAT. RES., FUNDAM. MOL.
 MECH. MUTAGEN. 353–361 (1999); Garland et al., Urinary excretion of nitrosodimethylamine
 and nitrosoproline in humans: Interindividual and intraindividual differences and the effect of
 administered ascorbic acid and α-tocopherol, 46 CANCER RESEARCH 5392–5400 (1986).

                                                  30
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 31 of 48 Page ID #31



 and conducted with reckless disregard for the health and safety of users of the Zantac products,

 including Plaintiff.

        114.    Therefore, as a result of the unreasonably dangerous condition of their Zantac

 products, Defendants are strictly liable to Plaintiff.

        115.    The defects in Defendants’ Zantac products were substantial and contributing

 factors in causing Plaintiff’s injuries, and, but for Defendants’ misconduct and omissions,

 Plaintiff would not have sustained injuries.

        116.    Defendants’ conduct, as described above, was reckless. Defendants risked the

 lives of consumers and users of its products, including Plaintiff, with knowledge of the safety

 problems associated with Zantac products, and suppressed this knowledge from the general

 public. Defendants made conscious decisions not to redesign, warn or inform the unsuspecting

 public. Defendants’ reckless conduct warrants an award of punitive damages.

        117.    As a direct and proximate result of Defendants placing its defective Zantac

 products into the stream of commerce, and the resulting injuries, Plaintiff sustained pecuniary

 loss including general damages in a sum which exceeds the jurisdictional minimum of this Court.

        118.    As a proximate result of Defendants placing its defective Zantac products into the

 stream of commerce, as alleged herein, there was a measurable and significant interval of time

 during which Plaintiff has suffered great mental anguish and other personal injury and damages.

        119.    As a proximate result of the Defendants placing its defective Zantac products into

 the stream of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of

 earning capacity.

        120.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

 Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein




                                                   31
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 32 of 48 Page ID #32



 incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.



 COUNT II: STRICT LIABILITY – FAILURE TO WARN

        121.    Plaintiff incorporates by reference each allegation set forth in preceding

 paragraphs as if fully stated herein.

        122.    Plaintiff brings this strict liability claim against Defendants for failure to warn.

        123.    At all relevant times, Defendants engaged in the business of testing, developing,

 designing, manufacturing, marketing, selling, distributing, and promoting Zantac products which

 are defective and unreasonably dangerous to consumers, including Plaintiff, because they do not

 contain adequate warnings or instructions concerning the dangerous characteristics of Zantac and

 NDMA. These actions were under the ultimate control and supervision of Defendants. At all

 relevant times, Defendants registered, researched, manufactured, distributed, marketed, and sold

 Zantac and other ranitidine formulations within this judicial district and aimed at a consumer

 market. Defendants were at all relevant times involved in the retail and promotion of Zantac

 products marketed and sold in in this judicial district.

        124.    Defendants researched, developed, designed, tested, manufactured, inspected,

 labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of

 commerce its Zantac products, and in the course of same, directly advertised or marketed the

 products to consumers and end users, including Plaintiff, and therefore had a duty to warn of the

 risks associated with the use of Zantac products.

        125.    At all relevant times, Defendants had a duty to properly test, develop, design,

 manufacture, inspect, package, label, market, promote, sell, distribute, maintain, supply, provide

 proper warnings, and take such steps as necessary to ensure its Zantac products did not cause




                                                  32
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 33 of 48 Page ID #33



 users and consumers to suffer from unreasonable and dangerous risks. Defendants had a

 continuing duty to warn Plaintiff of dangers associated with Zantac. Defendants, as a

 manufacturer, seller, or distributor of pharmaceutical medication, are held to the knowledge of an

 expert in the field.

         126.    At the time of manufacture, Defendants could have provided the warnings or

 instructions regarding the full and complete risks of Zantac products because they knew or

 should have known of the unreasonable risks of harm associated with the use of and/or exposure

 to such products.

         127.    At all relevant times, Defendants failed and deliberately refused to investigate,

 study, test, or promote the safety or to minimize the dangers to users and consumers of their

 product and to those who would foreseeably use or be harmed by Defendants’ Zantac products,

 including Plaintiff.

         128.    Even though Defendants knew or should have known that Zantac posed a grave

 risk of harm, they failed to exercise reasonable care to warn of the dangerous risks associated

 with use and exposure. The dangerous propensities of their products and the carcinogenic

 characteristics of NDMA as produced within the human body as a result of ingesting Zantac, as

 described above, were known to Defendants, or scientifically knowable to Defendants through

 appropriate research and testing by known methods, at the time they distributed, supplied or sold

 the product, and were not known to end users and consumers, such as Plaintiff.

         129.    Defendants knew or should have known that their products created significant

 risks of serious bodily harm to consumers, as alleged herein, and Defendants failed to adequately

 warn consumers, i.e., the reasonably foreseeable users, of the risks of exposure to its products.

 Defendants have wrongfully concealed information concerning the dangerous nature of Zantac




                                                  33
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 34 of 48 Page ID #34



 and the potential for ingested Zantac to transform into the carcinogenic NDMA compound, and

 further, have made false and/or misleading statements concerning the safety of Zantac products.

        130.    At all relevant times, Defendants’ Zantac products reached the intended

 consumers, handlers, and users or other persons coming into contact with these products within

 this judicial district and throughout the United States, including Plaintiff, without substantial

 change in their condition as designed, manufactured, sold, distributed, labeled, and marketed by

 Defendants.

        131.    Plaintiff was exposed to Defendants’ Zantac products without knowledge of their

 dangerous characteristics.

        132.    At all relevant times, Plaintiff used and/or was exposed to the use of Defendants’

 Zantac products while using them for their intended or reasonably foreseeable purposes, without

 knowledge of their dangerous characteristics.

        133.    Plaintiff could not have reasonably discovered the defects and risks associated

 with Zantac products prior to or at the time of Plaintiff consuming Zantac. Plaintiff relied upon

 the skill, superior knowledge, and judgment of Defendants to know about and disclose serious

 health risks associated with using Defendants’ products.

        134.    Defendants knew or should have known that the minimal warnings disseminated

 with their Zantac products were inadequate, failed to communicate adequate information on the

 dangers and safe use/exposure, and failed to communicate warnings and instructions that were

 appropriate and adequate to render the products safe for their ordinary, intended and reasonably

 foreseeable uses.

        135.    The information that Defendants did provide or communicate failed to contain

 relevant warnings, hazards, and precautions that would have enabled consumers such as Plaintiff




                                                  34
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 35 of 48 Page ID #35



 to utilize the products safely and with adequate protection. Instead, Defendants disseminated

 information that was inaccurate, false and misleading, and which failed to communicate

 accurately or adequately the comparative severity, duration, and extent of the risk of injuries with

 use of and/or exposure to Zantac; continued to aggressively promote the efficacy of its products,

 even after they knew or should have known of the unreasonable risks from use or exposure; and

 concealed, downplayed, or otherwise suppressed, through aggressive marketing and promotion,

 any information or research about the risks and dangers of ingesting Zantac.

           136.   This alleged failure to warn is not limited to the information contained on

 Zantac’s labeling. The Defendants were able, in accord with federal law, to comply with

 relevant state law by disclosing the known risks associated with Zantac through other non-

 labeling mediums, i.e., promotion, advertisements, public service announcements, and/or public

 information sources. But the Defendants did not disclose these known risks through any

 medium.

           137.   Defendants are liable to Plaintiff for injuries caused by their negligent or willful

 failure, as described above, to provide adequate warnings or other clinically relevant information

 and data regarding the appropriate use of their products and the risks associated with the use of

 Zantac.

           138.   Had Defendants provided adequate warnings and instructions and properly

 disclosed and disseminated the risks associated with their Zantac products, Plaintiff could have

 avoided the risk of developing injuries and could have obtained or used alternative medication.

           139.   As a direct and proximate result of Defendants placing defective Zantac products

 into the stream of commerce, Plaintiff was injured and has sustained pecuniary loss resulting and

 general damages in a sum exceeding the jurisdictional minimum of this Court.




                                                    35
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 36 of 48 Page ID #36



        140.    As a proximate result of Defendants placing defective Zantac products into the

 stream of commerce, as alleged herein, there was a measurable and significant interval of time

 during which Plaintiff suffered great mental anguish and other personal injury and damages.

        141.    As a proximate result of Defendants placing defective Zantac products into the

 stream of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of earning

 capacity.

        142.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

 Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

 incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

 COUNT III: NEGLIGENCE

        143.    Plaintiff incorporates by reference each allegation set forth in preceding

 paragraphs as if fully stated herein.

        144.    Defendants, directly or indirectly, caused Zantac products to be sold, distributed,

 packaged, labeled, marketed, promoted, and/or used by Plaintiff. At all relevant times,

 Defendants registered, researched, manufactured, distributed, marketed and sold Zantac within

 this judicial district and aimed at a consumer market within this district.

        145.    At all relevant times, Defendants had a duty to exercise reasonable care in the

 design, research, manufacture, marketing, advertisement, supply, promotion, packaging, sale,

 and distribution of Zantac products, including the duty to take all reasonable steps necessary to

 manufacture, promote, and/or sell a product that was not unreasonably dangerous to consumers

 and users of the product.

        146.    At all relevant times, Defendants had a duty to exercise reasonable care in the

 marketing, advertisement, and sale of the Zantac products. Defendants’ duty of care owed to




                                                  36
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 37 of 48 Page ID #37



 consumers and the general public included providing accurate, true, and correct information

 concerning the risks of using Zantac and appropriate, complete, and accurate warnings

 concerning the potential adverse effects of Zantac and, in particular, its ability to transform into

 the carcinogenic compound NDMA.

        147.    At all relevant times, Defendants knew or, in the exercise of reasonable care,

 should have known of the hazards and dangers of Zantac and, specifically, the carcinogenic

 properties of NDMA when Zantac is ingested.

        148.    Accordingly, at all relevant times, Defendants knew or, in the exercise of

 reasonable care, should have known that use of Zantac products could cause or be associated

 with Plaintiff’s injuries, and thus, create a dangerous and unreasonable risk of injury to the users

 of these products, including Plaintiff.

        149.    Defendants also knew or, in the exercise of reasonable care, should have known

 that users and consumers of Zantac were unaware of the risks and the magnitude of the risks

 associated with use of Zantac.

        150.    As such, Defendants breached their duty of reasonable care and failed to exercise

 ordinary care in the design, research, development, manufacture, testing, marketing, supply,

 promotion, advertisement, packaging, sale, and distribution of Zantac products, in that

 Defendants manufactured and produced defective Zantac which carries the potential to transform

 into the carcinogenic compound NDMA; knew or had reason to know of the defects inherent in

 its products; knew or had reason to know that a user’s or consumer’s use of the products created

 a significant risk of harm and unreasonably dangerous side effects; and failed to prevent or

 adequately warn of these risks and injuries. Indeed, Defendants deliberately refused to test

 Zantac products because they knew that the chemical posed serious health risks to humans.




                                                  37
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 38 of 48 Page ID #38



        151.    Defendants were negligent in their promotion of Zantac, outside of the labeling

 context, by failing to disclose material risk information as part of their promotion and marketing

 of Zantac, including the internet, television, print advertisements, etc. Nothing prevented

 Defendants from being honest in their promotional activities, and, in fact, Defendants had a duty

 to disclose the truth about the risks associated with Zantac in their promotional efforts, outside of

 the context of labeling.

        152.    Despite their ability and means to investigate, study, and test the products and to

 provide adequate warnings, Defendants failed to do so. Indeed, Defendants wrongfully

 concealed information and further made false and/or misleading statements concerning the safety

 and use of Zantac.

        153.    Defendants’ negligence included:

            a. Manufacturing, producing, promoting, formulating, creating, developing,

                designing, selling, and/or distributing Zantac products without thorough and

                adequate pre- and post-market testing;

            b. Manufacturing, producing, promoting, formulating, creating, developing,

                designing, selling, and/or distributing Zantac while negligently and/or

                intentionally concealing and failing to disclose the results of trials, tests, and

                studies of Zantac and the carcinogenic potential of NDMA as created in the

                human body as a result of ingesting Zantac, and, consequently, the risk of serious

                harm associated with human use of Zantac;

            c. Failing to undertake sufficient studies and conduct necessary tests to determine

                whether or not Zantac products were safe for their intended consumer use;

            d. Failing to use reasonable and prudent care in the design, research, manufacture,




                                                  38
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 39 of 48 Page ID #39



             and development of Zantac products so as to avoid the risk of serious harm

             associated with the prevalent use of Zantac products;

          e. Failing to design and manufacture Zantac products so as to ensure they were at

             least as safe and effective as other medications on the market intended to treat the

             same symptoms;

          f. Failing to provide adequate instructions, guidelines, and safety precautions to

             those persons Defendants could reasonably foresee would use Zantac products;

          g. Failing to disclose to Plaintiff, users/consumers, and the general public that use of

             Zantac presented severe risks of cancer and other grave illnesses;

          h. Failing to warn Plaintiff, consumers, and the general public that the product’s risk

             of harm was unreasonable and that there were safer and effective alternative

             medications available to Plaintiff and other consumers;

          i. Systematically suppressing or downplaying contrary evidence about the risks,

             incidence, and prevalence of the side effects of Zantac products;

          j. Representing that their Zantac products were safe for their intended use when, in

             fact, Defendants knew or should have known the products were not safe for their

             intended purpose;

          k. Declining to make or propose any changes to Zantac products’ labeling or other

             promotional materials that would alert consumers and the general public of the

             risks of Zantac;

          l. Advertising, marketing, and recommending the use of the Zantac products, while

             concealing and failing to disclose or warn of the dangers known (by Defendants)

             to be associated with or caused by the use of or exposure to Zantac;




                                               39
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 40 of 48 Page ID #40



            m. Continuing to disseminate information to its consumers, which indicate or imply

                that Defendants’ Zantac products are not unsafe for regular consumer use; and

            n. Continuing the manufacture and sale of their products with the knowledge that the

                products were unreasonably unsafe and dangerous.

        154.    Defendants knew and/or should have known that it was foreseeable consumers

 such as Plaintiff would suffer injuries as a result of Defendants’ failure to exercise ordinary care

 in the manufacturing, marketing, labeling, distribution, and sale of Zantac.

        155.    Plaintiff did not know the nature and extent of the injuries that could result from

 the intended use of and/or exposure to Zantac.

        156.    Defendants’ negligence was the proximate cause of Plaintiff’s injuries, i.e., absent

 Defendants’ negligence, Plaintiff would not have developed cancer.

        157.    Defendants’ conduct, as described above, was reckless. Defendants regularly

 risked the lives of consumers and users of their products, including Plaintiff, with full knowledge

 of the dangers of their products. Defendants have made conscious decisions not to redesign, re-

 label, warn, or inform the unsuspecting public, including Plaintiff. Defendants’ reckless conduct

 therefore warrants an award of punitive damages.

        158.    As a direct and proximate result of Defendants placing defective Zantac products

 into the stream of commerce, Plaintiff was injured and has sustained pecuniary loss and general

 damages in a sum exceeding the jurisdictional minimum of this Court.

        159.    As a proximate result of Defendants placing defective Zantac products into the

 stream of commerce, as alleged herein, there was a measurable and significant interval of time

 during which Plaintiff suffered great mental anguish and other personal injury and damages.

        160.    As a proximate result of Defendants placing defective Zantac products into the




                                                  40
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 41 of 48 Page ID #41



 stream of commerce, as alleged herein, Plaintiff sustained a loss of income, and loss of earning

 capacity.

        161.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

 Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

 incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

 COUNT IV: BREACH OF EXPRESS WARRANTIES

        162.    Plaintiff incorporates by reference each allegation set forth in preceding

 paragraphs as if fully stated herein.

        163.    At all relevant times, Defendants engaged in the business of testing, developing,

 designing, manufacturing, marketing, selling, distributing, and promoting Zantac products,

 which are defective and unreasonably dangerous to consumers, including Plaintiff, thereby

 placing Zantac products into the stream of commerce. These actions were under the ultimate

 control and supervision of Defendants.

        164.    Defendants had a duty to exercise reasonable care in the research, development,

 design, testing, packaging, manufacture, inspection, labeling, distributing, marketing, promotion,

 sale, and release of Zantac products, including a duty to:

             a. ensure that its products did not cause the user unreasonably dangerous side

                effects;

             b. warn of dangerous and potentially fatal side effects; and

             c. disclose adverse material facts, such as the true risks associated with the use of

                and exposure to Zantac, when making representations to consumers and the

                general public, including Plaintiff.

        165.    As alleged throughout this pleading, the ability of Defendants to properly disclose




                                                  41
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 42 of 48 Page ID #42



 those risks associated with Zantac is not limited to representations made on the labeling.

        166.    At all relevant times, Defendants expressly represented and warranted to the

 purchasers of its products, by and through statements made by Defendants in labels, publications,

 package inserts, and other written materials intended for consumers and the general public, that

 Zantac products were safe to human health and the environment, effective, fit, and proper for

 their intended use. Defendants advertised, labeled, marketed, and promoted Zantac products,

 representing the quality to consumers and the public in such a way as to induce their purchase or

 use, thereby making an express warranty that Zantac products would conform to the

 representations.

        167.    These express representations include incomplete warnings and instructions that

 purport, but fail, to include the complete array of risks associated with use of and/or exposure to

 Zantac. Defendants knew and/or should have known that the risks expressly included in Zantac

 warnings and labels did not and do not accurately or adequately set forth the risks of developing

 the serious injuries complained of herein. Nevertheless, Defendants expressly represented that

 Zantac products were safe and effective, that they were safe and effective for use by individuals

 such as the Plaintiff, and/or that they were safe and effective as consumer medication.

        168.    The representations about Zantac, as set forth herein, contained or constituted

 affirmations of fact or promises made by the seller to the buyer, which related to the goods and

 became part of the basis of the bargain, creating an express warranty that the goods would

 conform to the representations.

        169.    Defendants placed Zantac products into the stream of commerce for sale and

 recommended their use to consumers and the public without adequately warning of the true risks

 of developing the injuries associated with the use of Zantac.




                                                 42
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 43 of 48 Page ID #43



        170.    Defendants breached these warranties because, among other things, Zantac

 products were defective, dangerous, and unfit for use, did not contain labels representing the true

 and adequate nature of the risks associated with their use, and were not merchantable or safe for

 their intended, ordinary, and foreseeable use and purpose. Specifically, Defendants breached the

 warranties in the following ways:

            a. Defendants represented through its labeling, advertising, and marketing materials

                that Zantac products were safe, and intentionally withheld and concealed

                information about the risks of serious injury associated with use of Zantac and by

                expressly limiting the risks associated with use within its warnings and labels; and

            b. Defendants represented that Zantac products were safe for use and intentionally

                concealed information that demonstrated that Zantac, by transforming into

                NDMA upon human ingestion, had carcinogenic properties, and that Zantac

                products, therefore, were not safer than alternatives available on the market.

        171.    Plaintiff detrimentally relied on the express warranties and representations of

 Defendants concerning the safety and/or risk profile of Zantac in deciding to purchase the

 product. Plaintiff reasonably relied upon Defendants to disclose known defects, risks, dangers,

 and side effects of Zantac. Plaintiff would not have purchased or used Zantac had Defendants

 properly disclosed the risks associated with the product, either through advertising, labeling, or

 any other form of disclosure.

        172.    Defendants had sole access to material facts concerning the nature of the risks

 associated with its Zantac products, as expressly stated within their warnings and labels, and

 knew that consumers and users such as Plaintiff could not have reasonably discovered that the

 risks expressly included in Zantac warnings and labels were inadequate and inaccurate.




                                                 43
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 44 of 48 Page ID #44



        173.    Plaintiff had no knowledge of the falsity or incompleteness of Defendants’

 statements and representations concerning Zantac.

        174.    Plaintiff used and/or was exposed to Zantac as researched, developed, designed,

 tested, manufactured, inspected, labeled, distributed, packaged, marketed, promoted, sold, or

 otherwise released into the stream of commerce by Defendants.

        175.    Had the warnings, labels, advertisements, or promotional material for Zantac

 products accurately and adequately set forth the true risks associated with the use of such

 products, including Plaintiff’s injuries, rather than expressly excluding such information and

 warranting that the products were safe for their intended use, Plaintiff could have avoided the

 injuries complained of herein.

        176.    As a direct and proximate result of Defendants’ breach of express warranty,

 Plaintiff has sustained pecuniary loss and general damages in a sum exceeding the jurisdictional

 minimum of this Court.

        177.    As a proximate result of Defendants’ breach of express warranty, as alleged

 herein, there was a measurable and significant interval of time during which Plaintiff suffered

 great mental anguish and other personal injury and damages.

        178.    As a proximate result of Defendants’ breach of express warranty, as alleged

 herein, Plaintiff sustained a loss of income and/or loss of earning capacity.

        179.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

 Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

 incurred, attorneys’ fees, and all such other and further relief as this Court deems just and proper.

 COUNT V: BREACH OF IMPLIED WARRANTIES

        180.    Plaintiff incorporates by reference every allegation set forth in preceding




                                                  44
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 45 of 48 Page ID #45



 paragraphs as if fully stated herein.

         181.    At all relevant times, Defendants engaged in the business of testing, developing,

 designing, manufacturing, marketing, selling, distributing, and promoting Zantac products,

 which were and are defective and unreasonably dangerous to consumers, including Plaintiff,

 thereby placing Zantac products into the stream of commerce.

         182.    Before the time Plaintiff used Zantac products, Defendants impliedly warranted to

 its consumers, including Plaintiff, that Zantac products were of merchantable quality and safe

 and fit for the use for which they were intended; specifically, as consumer medication.

         183.    But Defendants failed to disclose that Zantac has dangerous propensities when

 used as intended and that use of Zantac products carries an increased risk of developing severe

 injuries, including Plaintiff’s injuries.

         184.    Plaintiff was an intended beneficiary of the implied warranties made by

 Defendants to purchasers of its Zantac products.

         185.    The Zantac products were expected to reach and did in fact reach consumers and

 users, including Plaintiff, without substantial change in the condition in which they were

 manufactured and sold by Defendants.

         186.    At all relevant times, Defendants were aware that consumers and users of its

 products, including Plaintiff, would use Zantac products as marketed by Defendants, which is to

 say that Plaintiff was a foreseeable user of Zantac.

         187.    Defendants intended that Zantac products be used in the manner in which

 Plaintiff, in fact, used them and which Defendants impliedly warranted to be of merchantable

 quality, safe, and fit for this use, even though Zantac was not adequately tested or researched.

         188.    In reliance upon Defendants’ implied warranty, Plaintiff used Zantac as instructed




                                                  45
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 46 of 48 Page ID #46



 and labeled and in the foreseeable manner intended, recommended, promoted, and marketed by

 Defendants.

        189.    Plaintiff could not have reasonably discovered or known of the risks of serious

 injury associated with Zantac.

        190.    Defendants breached their implied warranty to Plaintiff in that Zantac products

 were not of merchantable quality, safe, or fit for their intended use, or adequately tested. Zantac

 has dangerous propensities when used as intended and can cause serious injuries, including those

 injuries complained of herein.

        191.    The harm caused by Defendants’ Zantac products far outweighed their benefit,

 rendering the products more dangerous than an ordinary consumer or user would expect and

 more dangerous than alternative products.

        192.    As a direct and proximate result of Defendants’ breach of implied warranty,

 Plaintiff has sustained pecuniary loss and general damages in a sum exceeding the jurisdictional

 minimum of this Court.

        193.    As a proximate result of the Defendants’ breach of implied warranty, as alleged

 herein, there was a measurable and significant interval of time during which Plaintiff suffered

 great mental anguish and other personal injury and damages.

        194.    As a proximate result of Defendants’ breach of implied warranty, as alleged

 herein, Plaintiff sustained a loss of income and/or loss of earning capacity.

        195.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in

 Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein

 incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.

        196.




                                                  46
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 47 of 48 Page ID #47



                                    JURY TRIAL DEMAND

        197.   Plaintiff demands a trial by jury on all the triable issues within this pleading.

                                     PRAYER FOR RELIEF

        198.   WHEREFORE, Plaintiff requests the Court to enter judgment in Plaintiff’s favor

 and against the Defendants for:

            a. actual or compensatory damages in such amount to be determined at trial and as

               provided by applicable law;

            b. exemplary and punitive damages sufficient to punish and deter the Defendants

               and others from future wrongful practices;

            c. pre-judgment and post-judgment interest;

            d. costs including reasonable attorneys’ fees, court costs, and other litigation

               expenses; and

            e. any other relief the Court may deem just and proper.



        October 31, 2019                      Respectfully submitted:

                                              /s/ David M. Hundley
                                              David M. Hundley (IL Bar No. 6256117)
                                              Christopher L. Coffin (LA Bar No. 27902)
                                              PENDLEY, BAUDIN & COFFIN, LLP
                                              1100 Poydras Street, Suite 2505
                                              New Orleans, Louisiana 70163
                                              Telephone: (504) 355-0086
                                              Facsimile: (504) 355-0089
                                              dhundley@pbclawfirm.com
                                              ccoffin@pbclawfirm.com

                                              Michael L. Baum, Esq. (SBN: 119511)
                                              (Pro Hac Vice to be submitted)
                                              Brent Wisner, Esq. (SBN: 276023)
                                              (Pro Hac Vice to be submitted)
                                              Bijan Esfandiari, Esq. (SBN: 223216)
                                              (Pro Hac Vice to be submitted)


                                                 47
Case 3:19-cv-01200-NJR-RJD Document 1 Filed 10/31/19 Page 48 of 48 Page ID #48



                                            Nicole K.H. Maldonado, Esq. (SBN 207715)
                                             (Pro Hac Vice to be submitted)
                                            Adam Foster (SBN: 301507)
                                            (Pro Hac Vice to be submitted)
                                            Pedram Esfandiary, Esq. (SBN: 312569)
                                            (Pro Hac Vice to be submitted)
                                            BAUM, HEDLUND, ARISTEI & GOLDMAN, P.C.
                                            10940 Wilshire Blvd., 17th Floor
                                            Los Angeles, CA 90024
                                            Telephone: (310) 207-3233
                                            Facsimile: (310) 820-7444
                                            mbaum@baumhedlundlaw.com
                                            rbwisner@baumhedlundlaw.com
                                            besfandiari@baumhedlundlaw.com
                                            nmaldonado@baumhedlundlaw.com
                                            afoster@baumhedlundlaw.com
                                            pesfandiarv@baumhedlundlaw.com


                                            Counsel for Plaintiff



                               CERTIFICATE OF SERVICE

        I hereby certify that on October 31, 2019, I caused a copy of the foregoing to be

 electronically filed via the court’s CM/ECF system, which provides electronic service upon all

 counsel of record.

                                            /s/ David M. Hundley




                                              48
